Citation Nr: 1732339	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. 1151 for hepatitis B. 

2. Entitlement to compensation for liver damage as secondary to hepatitis B.

3. Entitlement to compensation for an acquired psychiatric disorder, to include anxiety, as secondary to hepatitis B. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1957 to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

On his June 2014 VA Form 9, the Veteran requested a hearing via videoconference at the RO. However, the Veteran has not yet been afforded the opportunity to appear before a Veterans Law Judge (VLJ) for a hearing on his claims. 

A hearing was scheduled for May 2017; however, a week before the hearing, the Veteran submitted a letter stating that he had three doctors' appointments on the same date.  He requested that the hearing be rescheduled, preferably for some time in 2018.

The regulations provide that a request to reschedule will be granted where good cause is shown. See 38 C.F.R. § 20.704 (c) (2016).  Additionally, as the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this issue must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904 (2016).

Thus, given the above facts and the Veteran's reasonable request to reschedule his videoconference hearing, the undersigned finds good cause to reschedule and grants the request.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran to appear before a VLJ at a Board videoconference hearing at the RO, preferably for a date in 2018. Notice should be sent to the Veteran and his representative; a copy of the notice should be associated with the claims file.

2. If the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), he should indicate this in writing, which should be documented in his claims file.

3.  Following the hearing, the appeal should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




